Citation Nr: 0601105	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-11 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than February 8, 
2002, for the establishment of service connection for post-
traumatic stress disorder (PTSD).

2.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to April 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the VA Regional Office 
(RO) in St. Paul, Minnesota.  By a September 2002 rating 
decision, the RO established service connection for PTSD 
effective February 8, 2002.  Thereafter, a February 2004 
rating decision denied the veteran's claim for an earlier 
effective date.  Regarding the competency issue, a finding of 
incompetency was proposed by an August 2003 rating decision 
and was subsequently effectuated by a November 2003 rating 
decision.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was denied for PTSD by rating 
decisions promulgated in March 2000 and January 2001.  The 
veteran was informed of these decisions, including his right 
to appeal, and he did not appeal.

3.  Following the January 2001 rating decision, the next 
written communication in which the veteran indicated that he 
was seeking service connection for PTSD was received by VA on 
February 8, 2002.

4.  The record reflects that the veteran lacks the mental 
capacity to manage his own affairs.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
8, 2002, for the establishment of service connection for PTSD 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.400 (2005); VAOPGCPREC 8-
2003.

2.  The veteran is not competent to handle the disbursement 
of VA funds.  38 U.S.C.A. §§ 501(a), 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.353 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and as 
well as a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Adequate notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue - as is the case here 
with the veteran's earlier effective date claim - 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  

With respect to the competency issue, the Board notes that 
the appeal does not arise from adjudication of a claim made 
by the veteran.  Rather it arises from an action initiated by 
the RO, not the veteran.  Further, the RO notified the 
veteran of the proposed finding of incompetency by an August 
2003 rating decision and attached correspondence.  This 
communication noted the standard for making a competency 
determination, the basis for the determination in the 
veteran's case, and informed him that he had 60 days in which 
to present evidence and argument, or request a personal 
hearing, on this issue.  As the finding of incompetency was 
not effectuated until the November 2003 rating decision, the 
Board finds that the veteran was provided with 
preadjudication notice of this action pursuant to Pelegrini, 
supra, by virtue of the August 2003 communication.  Moreover, 
the veteran and his representative have been provided with 
the copies of the rating decisions that are the subject of 
this appeal, the respective SOCs in March and October 2004, 
which provided him with notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claims.  He was 
also provided with Supplemental SOCs (SSOCs) on the 
competency issue in March and April 2005.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate both appellate issues, and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims, to include records from the Social Security 
Administration (SSA).  Nothing reflects that the veteran has 
identified the existence of any relevant evidence that has 
not been obtain or requested.  The veteran and his 
representative have also had the opportunity to present 
evidence and argument in support of his claims.  As part of 
his March 2004 Substantive Appeal, he indicated that he did 
not want a Board hearing in conjunction with this case.  
Further, he was accorded a VA psychiatric examination in 
August 2004 which included a finding regarding his 
competency.  No examination is deemed warranted with respect 
to the earlier effective date claim, as any such examination 
would only serve to evaluate the current severity of the 
disability and not whether the record supports an earlier 
effective date.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.


I.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than February 8, 2002, for the establishment of 
service connection for PTSD.  In a November 2003 statement, 
he reported that he believed he filed a claim in 1983, and 
that medical records since the 1980s supported ongoing mental 
health and chemical related problems.  Thereafter, in 
subsequent statements, he indicated that he came to VA with 
stressful incidents in 1983.  In his March 2004 Substantive 
Appeal, he noted that a June 1984 VA rating "exam" denied 
his service connection claim for alcoholism, which he 
contends was a symptom of PTSD.  He also asserted that he 
identified other PTSD symptoms in subsequent statements, and 
that VA should have developed his prior claims for all 
possible conditions to include PTSD.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
veteran's appeal flows from his original claim of service 
connection, the provisions of 38 C.F.R. § 3.157 are not for 
application in the instant case.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Here, the record reflects that the veteran's claim of PTSD 
was previously denied by rating decisions promulgated in 
March 2000 and January 2001.  Further, by correspondence 
dated in those same months, he was informed of his right to 
appeal these decisions.  Although he submitted additional 
evidence following the March 2000 rating decision, it does 
not appear he submitted a timely Notice of Disagreement 
pursuant to 38 C.F.R. § 20.201 to either of these decisions; 
i.e., he did not submit a written communication within one 
year of either decision in which he expressed disagreement 
with the denial of his claim and indicated that he wanted 
appellate review.  See 38 C.F.R. §§ 20.302 (time limit for 
filing Notice of Disagreement) and 20.304 (filing additional 
evidence does not extend time limit for appeal).  
Consequently, these decisions became final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1103.  Accordingly, the effective 
date assigned for the subsequent grant of service connection 
cannot be earlier than the date VA received the application 
to reopen.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A thorough review of the record indicates that no written 
communication was received by VA from the veteran in which he 
indicated he was seeking service connection for PTSD until 
February 8, 2002.  See Rodriguez, supra.  Inasmuch as this is 
the current effective date for the establishment of service 
connection, the Board finds that there is no legal basis upon 
which to award the veteran an earlier effective date.  Thus, 
the benefit sought on appeal must be denied.

The Board acknowledges that the veteran has criticized the 
prior denials of service connection for PTSD, to include the 
rationale for these decisions.  However, it does not appear 
that he has specifically alleged that either decision was the 
product of clear and unmistakable error (CUE).  See Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 
6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 
6 Vet. App. 162 (1994) (To assert a valid claim of CUE, the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of CUE error 
is not sufficient to reasonably raise the issue.).  As such, 
the Board does not have jurisdiction to address this issue.

Even if the veteran had raised a CUE claim, his contentions 
that VA should have developed a PTSD claim beginning in the 
1980s based upon his purported symptomatology would 
constitute, at most, a violation of the duty to assist.  The 
United States Court of Appeals for Veterans Claims (Court) 
had held that such a violation does not constitute CUE.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  More importantly, 
the fact that a PTSD claim was not developed at an earlier 
date does not change the fact that this claim was denied by 
final rating decisions promulgated in March 2000 and January 
2001.  Although the veteran criticized the rationale for the 
prior denials, the Court has held that simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
the evidence can never rise to the stringent definition of 
CUE.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); see also Fugo v. Brown, 6 Vet. App. 40 (1993).  That 
is, a disagreement with how the facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).


II.  Competency

The record reflects that the veteran has been found to be 
incompetent for VA benefits purposes since November 4, 2003.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary' s mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102.

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations as to incompetency should be based 
upon all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

The Board has reviewed the evidence of record and concludes 
that the veteran is not competent to handle the disbursement 
of VA benefits.  In so finding, the Board acknowledges the 
presumption in favor of competency found at 38 C.F.R. 
§ 3.353(d). 

Here, a March 2003 statement singed by both a VA physician 
and a VA clinical social worker requested that the veteran be 
assigned a fiduciary as he was currently incompetent to mange 
his finances at the present time as demonstrated by continued 
regular use of cocaine and alcohol.  These clinicians 
provided additional details and rationale in support of this 
opinion, which is supported by the evidence of record. 

The Board acknowledges that a subsequent VA PTSD examination 
conducted in May 2003 found that the veteran was able to 
manage his benefit payments in his own best interests.  
However, it appears that this examination focused on the 
impairment attributable to the service-connected PTSD and not 
the nonservice-connected alcohol and cocaine dependence even 
though both conditions were noted.  Further, it appears that 
this opinion was based, in part, on the fact that the veteran 
had entered an addictions program 6 weeks earlier and 
indicated he was doing well with this treatment.

More importantly, a subsequent VA PTSD examination found that 
the veteran was incompetent and needed a representative 
payee.  The examiner also noted that he was not able to 
conduct an adequate interview as the veteran had both 
psychological and physiological stressors that made him 
uncooperative, sarcastic, and unreliable in his history 
giving.  In addition, it appeared that he was still using 
chemicals of abuse and, per his own statement, used alcohol 
as recently as 2 weeks earlier.  No competent medical opinion 
is of record since the August 2004 VA PTSD examination which 
refutes the finding of incompetency.  Finally, the medical 
evidence following the November 4, 2003, effective date 
continue to support a finding of incompetency.

For the reasons stated above, the Board concludes that the 
medical evidence is clear, convincing and leaves no doubt as 
to the veteran's incompetency.  As such, the preponderance of 
the evidence is against his claim, and the incompetency 
finding should stand.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an effective date earlier than February 8, 
2002, for the establishment of service connection for PTSD is 
denied.

Inasmuch as the veteran is incompetent for VA benefits 
purposes, the benefit sought on appeal is denied.



_______________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


